In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
BEVERLY BLAD,                            *
                                         *           No. 18-391V
                    Petitioners,         *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: May 21, 2021
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       On October 27, 2020, petitioner Beverly Blad moved for final attorneys’
fees and costs. She is awarded $65,195.39.
                                        *       *       *
     On March 14, 2018, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
Petitioner alleged that the influenza vaccine she received on November 11, 2016,
caused her to develop Guillain-Barré syndrome. Petition at 1. The undersigned
held a fact hearing on March 10, 2020. Thereafter, on July 15, 2020, the
undersigned issued a fact ruling. 2020 WL 4607200 (Fed. Cl. Spec. Mstr. July 15,
2020).
       A status conference was held on August 25, 2020, to discuss the findings of
fact with the parties. Petitioner was ordered to file a motion for a decision
dismissing the petition, or in the alternative, a status report proposing a deadline
for her expert report. On September 16, 2020, petitioner moved for a decision
dismissing her petition and on October 21, 2020, the undersigned issued his
decision dismissing the petition for insufficient proof. 2020 WL 6737439 (Fed. Cl.
Spec. Mstr. Oct. 21, 2020).

       On October 27, 2020, petitioner filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioner requests attorneys’ fees of $58,164.50 and
attorneys’ costs of $9,030.89 for a total request of $67,195.39. Fees App. at 8.2
Pursuant to General Order No. 9, petitioner warrants that she has not personally
incurred any costs related to the prosecution of his case. Id. On November 9, 2020,
respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.
                                         *       *       *

       Although compensation was denied, petitioners who bring their petitions in
good faith and who have a reasonable basis for their petitions may be awarded
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e)(1). In this case, although
petitioner’s claim was ultimately unsuccessful, the matter required a fact hearing
and the undersigned finds that good faith and reasonable basis existed throughout
the matter. Respondent also has not challenged the reasonable basis of the claim.

       2
         Petitioner’s motion originally requested attorneys’ costs of $8,260.64. On November
11, 2020, petitioner filed a supplement to her motion, indicating that she had inadvertently left
out the cost of the fact hearing transcript and amended the requested costs to $9,030.89.

                                                     2
A final award of reasonable attorneys’ fees and costs is therefore proper in this
case. See Greenlaw v. United States, 554 U.S. 237, 243 (2008) (“[W]e rely on the
parties to frame the issues for decision and assign to courts the role of neutral
arbiter of matters the parties present.”).

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.
       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
during this period was done outside of the District of Columbia.

        Petitioner requests the following hourly rates for the work of her counsel at
Van Cott & Talamante, PLLC: for Mr. Andrew Downing, $385.00 per hour for all
work performed from 2018-2020, for Ms. Courtney Van Cott, $205.00 per hour for
work performed in 2018 and 2019, and $275.00 per hour for work performed in
2020. The undersigned has previously found these rates to be reasonable for the
work of Mr. Downing and Ms. Van Cott, and they are reasonable for work in the
instant case as well. Bourche v. Sec’y of Health & Human Servs., No. 15-232V,
2020 WL 6582180 (Fed. Cl. Spec. Mstr. Oct. 16, 2020).

                                             3
       B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       Upon review of the submitted billing records, the undersigned finds the
majority of the time billed to be reasonable. The timesheet entries are sufficiently
detailed such that the undersigned can assess their reasonableness. However, a
small reduction is necessary due to excessive paralegal time billed on reviewing
routine court orders and requesting medical records, and on administrative tasks
such as filing documents and reviewing and paying invoices. These issues have
previously been noted concerning Van Cott & Talamante paralegals. Second Fees
Decision, 2018 WL 7046894, at *3; Sheridan v. Sec’y of Health & Human Servs.,
No. 17-669V, 2019 WL 948371, at *2-3 (Fed. Cl. Spec. Mstr. Jan. 31, 2019);
Moran v. Sec’y of Health & Human Servs., No. 16-538V, 2019 WL 1556701, at
*4 (Fed. Cl. Spec. Mstr. Jan. 23, 2019).

       Upon review, the undersigned finds that a $2,000.00 reduction is reasonable
to offset the noted issues. Accordingly, petitioner is awarded final attorneys’ fees
of $56,164.50.

       C.     Costs Incurred
       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$9,030.89 in costs. This amount is comprised of acquiring medical records,
postage, the Court’s filing fee, travel costs associated with counsel and petitioner
traveling for the fact hearing, and the transcript for the fact hearing. Fees App. Ex.
1. Petitioner has provided adequate documentation supporting these costs and they
appear reasonable in the undersigned’s experience.3 Petitioner is therefore awarded
the full amount of costs sought.




       3
        The requested travel-related expenses appear to comply with the terms set forth by the
undersigned in Travel Order issued on December 18, 2019.

                                                   4
       D.      Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $65,195.39 (representing
$56,164.50 in attorneys’ fees and $9,030.89 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and her attorney, Mr. Andrew
Downing.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.4


               IT IS SO ORDERED.


                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       4
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5